Dayton, J. (dissenting).
Plaintiff contends that defendants’ employee Tobin, who purchased the cotton for his account, was given positive instructions, both by himself and his wife, to put in a stop-loss order which, if executed, would have insured the sale of the cotton at a price which would have given plaintiff a small profit; and that, because of the failure to place and execute this stop-loss order, plaintiff was sold out at a loss. This was denied by defendants’ agent Tobin, and the issues between the parties resolved themselves into a simple question of fact on this head. This question was properly submitted to the jury, who believed *447the story of the plaintiff, in which his wife essentially corroborated him.
The appellants contend that the trial court erred in both excluding testimony and admitting certain evidence over their objection and exception. To warrant the reversal of a judgment entered upon the verdict of a jury it must be reasonably clear that the errors claimed must have prejudiced the appellants’ case in the eyes of the jury, so that in effect they did not have a fair trial. The errors alleged in this case are not such, inasmuch as the record contains abundant evidence to sustain the verdict aside from the testimony claimed to have been improperly admitted.
The judgment must be affirmed, with costs.
Judgment reversed and new trial ordered, with costs to appellants to abide event.